Citation Nr: 1617622	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-19 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for flat feet (pes planus).

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for bronchial asthma.

5.  Entitlement to service connection for stomach disability.

6.  Entitlement to service connection for a right kidney disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mental illness, other than posttraumatic stress disorder (PTSD).

8.  Entitlement to service connecting for hypertension.

9.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 20, 1985 to May 7, 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an initial rating decision of the Muskogee, Oklahoma Regional Office (RO) and later, the Waco, Texas RO that denied the disorders listed on the title page of this decision.  

In multiple pieces of correspondence received by VA, the Veteran appears to have  raised the issue of entitlement to service connection for PTSD, to include based on personal assault.  This matter is referred to the RO for an appropriate response.  

Following review of the record, the issues of entitlement to service connection for left ear hearing loss, glaucoma, hypertension and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Flat feet were first clinically indicated many years after discharge from service. 

2.  Asthma was first clinically indicated many years after discharge from service.

3.  A stomach disorder, including gastrointestinal reflux disease was first clinically indicated many years after discharge from service.

4.  The Veteran had a congenital loss of the right kidney at service entrance; there was no increase in severity or additional impairment of the right kidney during service.

5.  An acquired psychiatric disorder, including psychosis and/or dysthymic disorder, was first clinically indicated many years after discharge from service.


CONCLUSIONS OF LAW

1.  Pes planus or flat feet was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Asthma was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  A stomach disorder, including gastrointestinal reflux disease, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  A kidney disorder, to include loss of a kidney, was not incurred in or aggravated by service. §§ 1131, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 3.306 (2015).

5.  An acquired psychiatric disorder, including psychosis and/or dysthymic disorder, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate form or the completeness of the application.  VA properly notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence would be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims to the extent indicated.

The Board notes that the Veteran was not scheduled for VA examinations in connection with his claims for service connection for flat feet, asthma, a stomach disorder, a kidney disorder, and an acquired psychiatric disorder.  As set forth in 38 C.F.R. § 3.159(c)(4), a VA examination is required when a veteran presents a service connection claim in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service which are not all demonstrated in this case. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In the present case, there is no evidence of an inservice event or injury related to any of these conditions, nor is there evidence indicating a relationship between these disabilities and the Veteran's approximately 48 days of active service.  The only evidence of a possible connection between the Veterans current disability and service are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination). Thus, there is no obligation on the part of VA to obtain examinations in connection to these claims.

It appears that all obtainable evidence identified by the Veteran relative to the claims under consideration has been obtained.  Neither he nor his representative has identified any other pertinent evidence necessary for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed and in obtaining evidence pertinent to his claims under the VCAA.  The claims of entitlement to service connection for flat feet, asthma, stomach disability, a kidney disorder and an acquired psychiatric disorder are ready to be considered on the merits.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2015).

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994). If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2015).

Factual Background and Legal Analysis

1.  Service connection for flat feet.

A claim for service connection of flat feet was received in February 2007.  The appellant stated that he had flat feet at the time of service entrance.  The record reflects, however, that on preservice examination in February 1985 for service entrance, the Veteran denied foot trouble.  The feet and lower extremities were evaluated as normal.  No treatment or reference to foot complaints was shown during the less than seven weeks the appellant served on active duty.  A service discharge examination report is not of record.  The Board finds that the contemporaneous evidence created in 1985 is more probative as to whether the Veteran had flat feet at entry into service than the Veteran's statements made in 2007, some 22 years after the events in question. Thus, there is no evidence of in service incurrence.

Further, the post service evidence, which dates from the early 1990s, does not refer to flat feet until July 2007, more than two decades after the Veteran's release from active duty.  The Board points out that evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim).  There is no clinical evidence to the contrary.  

Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds, however, that given the Veteran's short service tenure and the many years before flat feet are demonstrated, his statements attributing flat feet to service are less probative and do not provide a basis to establish service connection.  The Board thus concludes that the preponderance of the evidence is against the claim and service connection for flat feet must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).  

2.  Service connection for bronchial asthma.

In the claim received in February 2007, the Veteran wrote that he was exposed to mustard gas in service that further aggravated and worsened his, presumably pre-existing, asthma.  The Board notes, however, that on service entrance examination in February 1985, the Veteran denied that he had ever had asthma and the lungs were evaluated as normal.  The Board thus finds that there is no evidence that the appellant had asthma at service entrance.  No complaints or findings referable to respiratory symptoms were shown during service.  A service discharge examination report is not of record.  A Tarrant County Hospital District Employee Health Services record dated in March 1993 noted that the appellant denied asthma and shortness of breath when asked to describe his health condition.  Post service clinical data do not indicate that asthma was diagnosed or treated until 2005, as stated in Texas Department of Corrections records showing that asthma was first observed in January 2005. 

As with the pes planus, the Board finds that the contemporaneous evidence from 1985 is more probative than the Veteran's statements made in 2007, some 22 years after service as to whether he had asthma prior to or during service, or since service. This determination is further supported by the March 1993 statement by the Veteran that he did not have asthma at that time.  The passage of so many years after service without medical complaint or finding, and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson, supra.  The Veteran's lay assertion that he has asthma prior to and in service lacks probative value.  Under the circumstances, the preponderance of the evidence is against the claim and service connection for asthma must be denied.  8 U.S.C.A. § 5107(b); Gilbert.

3.  Service connection for a stomach disability.

The Veteran contends that he has a stomach disorder that first developed in service for which service connection is warranted.  Service treatment records reflect that he denied stomach trouble and frequent indigestion on pre-service entrance examination in February 1985.  The abdomen and viscera were evaluated as normal.  No treatment for a stomach problem in service is present. A service discharge examination report is not of record. A Tarrant County Hospital District Employee Health Services record dated in March 1993 noted that the appellant denied stomach/intestinal trouble when asked to describe his health condition.  Texas Department of Corrections records dated in February 1996 reflect that the appellant denied dysphagia, indigestion, peptic ulcer disease, hematemesis and melena.  Subsequent department of corrections records show that he was treated for a two-week history of vomiting, nausea, heartburn, epigastric pain and occasional melena in November 1997, whereupon a diagnosis of dyspepsia with gastroesophageal reflux disease was recorded.  Correctional Managed Care records dated in September 2005 document that diarrhea and esophageal reflux were first noted in January and April 2005, respectively. 

The Board finds that the service records, and post-service records from 1993 and 1996, that demonstrate that the Veteran denied any stomach conditions, are more probative than the Veteran's statements made in 2007 that he had a stomach condition during and since service.  Additionally, the evidence does not show a diagnosis of a stomach problem until 1997, and the amount of time that has elapsed since the Veteran's military service militates against a finding that a stomach disorder was incurred in service. See Maxson, supra.  Given the evidence of record, and the probative weight assigned by the Board, the Board concludes that the preponderance of the evidence is against the claim and service connection for a stomach disorder must be denied.  

4.  Service connection for a kidney disorder, claimed as loss of a kidney.

Service treatment records do not reflect any complaints or findings pertaining to the kidneys.  Post service Texas Department of Correction clinical records show that the appellant underwent an intravenous pyelogram (IVP) in June 2009 and was discovered to have a missing right kidney and ureter.  The diagnosis noted that he was born without the right kidney and ureter. 

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits. 38 C.F.R. § 3.303, 4.9 (2014).  Also significant to this analysis is the distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  See 38 C.F.R. §§ 4.9 and 4.57.  A congenital disease is capable of improving or deteriorating whereas a congenital defect is "more or less statutory in nature."  VAOPGCPREC 67-90 (July 18, 1990).  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  

On the other hand congenital or developmental "defects" are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in additional disability.  VAOPGCPREC 82-90.  The presumption of soundness does not apply to congenital defects.  Quirin v. Shinseki, 22 Vet.App. 390 (2009).

Initially, the Board notes that the absence of a right kidney and ureter at birth is a congenital defect.  With regard to whether there was a superimposed disease or injury during military service, service treatment records do not reflect any injury, complaints or symptoms pertaining to the Veteran's right kidney area.  Thus, there is no basis for a finding that there was any additional disability to the Veteran's kidney area during service. Further, the Board observes that loss of the right kidney was only found in 2009, approximately 25 years after service, when the Veteran underwent an IVP for a small amount of blood in the urine, and the post service record does not reflect any chronic kidney conditions other than the absence of the right kidney.  Under the circumstances, the Board finds that there was no superimposed injury or disease of the right kidney area in service and the preponderance of the evidence is against the claim. Service connection for a kidney disorder must be denied.

5.  Service connection for an acquired psychiatric disorder, other than PTSD.

Service treatment records reflect that the Veteran's psychiatric status was evaluated as normal on a pre-service entrance examination in February 1985.  Service personnel records show that between April and May 1985, he committed a number of breaches of military discipline for which he was counseled and given nonjudicial punishment.  The appellant was subsequently determined to be unable to adapt to the military environment and was given an administrative entry level separation from service on account of his performance and conduct.  

Post service, a Tarrant County Hospital District Employee Health Services record dated in March 1993 noted that the appellant denied a mental illness/disorder when asked to describe his health condition.  In 1995, he was brought up on charges for attempted capital murder and was evaluated in December 1995 to determine if he was competent to stand trial.  It was noted that he had a history of malingering, antisocial personality traits, alcohol abuse and other drug use, and a primitive antisocial personality disorder.  On discharge from hospitalization in January 1996, the diagnoses included malingering and psychosis, NOS [not otherwise specified].  The appellant was sentenced to 35 years incarceration.  Other psychiatric diagnosis during that period included polysubstance abuse and dysthymia in September 1996, and chronic schizophrenia and bipolar disorder in 2005.

The Board has carefully reviewed the evidence but finds that service connection for an acquired psychiatric/mental disorder is not warranted.  Although personnel records reflect that the Veteran was unable to adapt to military life, service treatment records are negative for any psychiatric complaints, symptomatology or findings.  Post service records reflect that in 1993 he denied any psychiatric problems.  The record does not document evidence of an acquired psychiatric disorder until 1995, some 10 years after service, when the appellant was afforded an evaluation to determine his competency to stand trial. 

The Veteran has been treated and accorded a number of psychiatric diagnoses since service as indicated above.  However, there is no objective evidence of an acquired psychiatric disorder during service or for more than a decade thereafter.  In view of such, an acquired psychiatric disorder, including dysthymia, may not be found to be of service onset.  Therefore, service connection for an acquired psychiatric disorder is not warranted on a direct basis. See 38 U.S.C.A. § 1131; 38 C.F.R. § 38 C.F.R. § 3.303.  

Additionally, the Board points out that the presumption of service connection for a psychosis diagnosed within one year of separation and manifested to a compensable degree does not apply to the Veteran's case because he did not have at least 90 days of active service, nor did he have a diagnosis within one year of separation. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.303, 3.309. 

To the extent that the Veteran has also been given a diagnosis of an antisocial personality disorder, congenital or developmental defects, to include personality disorders are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. § 3.303(c).  

While the Veteran claims to have a mental illness cause by service, the Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a psychiatric condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his psychiatric condition was caused are not competent evidence as to a nexus.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but it is not for application in this case. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for flat feet is denied. 

Service connection for bronchial asthma is denied. 

Service connection for a stomach disability is denied. 

Service connection for a kidney disorder, claimed as loss of a kidney, is denied. 

Service connection for an acquired psychiatric disorder other than PTSD, is denied.



REMAND

The record reflects that following an October 2015 rating decision, a notice of disagreement was received in November 2015 in which the Veteran indicated his desire to appeal the denials of entitlement to service connection for hypertension and right ear hearing loss.  The RO has not addressed these matters in a statement of the case.  As the Veteran has filed a timely notice of disagreement to these claims, he must be furnished a statement of the case. See Manlincon v. West, 12 Vet.App. 238, 240-21 (1999).

The Veteran asserts that he has left ear hearing loss of service onset for which service connection should be granted.  In his February 2007 claim, he related that his hearing was made worse by rifle noise on the firing range during basic training.  The Board observes that on examination prior to service entrance in February 1985, an audiogram disclosed pure tone thresholds of 20/05/05/00/05 at the 500/1000/2000/3000/5000 Hertz frequencies in the left ear.  However, a reference audiogram on March 21, 1985, showed pure tone thresholds of 55/60/55/60/65 at the applicable frequencies.  This is a substantial divergence between the preservice and in-service audiometry such that Veteran should be afforded a current audiology evaluation for review of the evidence and an opinion.  

On his claim received in February 2007, the Veteran indicated that he had possibly injured his eyes during service and aggravated a glaucoma condition.  However, his pre-service entrance examination report in February 1985 shows that he had 20/20 vision in the right eye and 20/30 vision in the left eye correctible to 20/20.  Refractive error was recorded but the eyes were examined and otherwise determined to be normal.  In April 1985, the appellant was seen for complaints of headaches, dizziness, and very blurred vision of two years' duration.  It was noted that he failed a PIP [pseudo isochromatic plate] color vision test and had visual deficits.  The Board is of the opinion that the Veteran should be provided a VA ophthalmological examination to determine whether glaucoma is of service onset, or if it pre-existed, if it was aggravated during service.   

The Secretary's duty to assist claimants in obtaining evidence is set forth, by regulation, at 38 C.F.R. § 3.159(c) (2009). This duty may include obtaining records and providing a medical examination. See id. The Court has recognized that incarcerated veterans "are entitled to the same care and consideration given to their fellow veterans." Bolton v. Brown, 8 Vet.App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet.App. 190, 193 (1991)). The Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement." Id.

Accordingly, in the present case, if the Veteran is still incarcerated, the RO should make efforts to obtain the necessary examinations despite the Veteran's incarceration. If an examination cannot be obtained with VA examiners, the RO should determine if the medical staff at the correctional facility can provide the Veteran with a medical examination adequate for VA purposes. If the RO is unsuccessful in its attempts to obtain the examinations, an explanation as to why the examinations could not be obtained should be included in the record.

Accordingly, the case is remanded to the RO for the following actions:

1.  Schedule the Veteran for an examination with the appropriate VA examiner regarding his glaucoma.  The examiners must review the file prior to review and opinion and so indicate in the examination report.
  
The examiner must respond to the following questions as appropriate:

a) Is there clear and unmistakable evidence that the Veteran's glaucoma existed prior to service entrance on March 20, 1985.

b)  If the glaucoma pre-existed service, is there clear an unmistakable evidence that the pre-existing glaucoma was not aggravated beyond its natural progression during the Veteran's period of active service. 

c) If the glaucoma did not pre-exist service, is it at least as likely as not (50 percent or greater) that there is a relationship between the glaucoma and the Veteran's period of active service.  

The examiners should provide detailed and comprehensive rationale for the opinions provided and reference the facts relied upon in reaching his or her conclusions. 

Inform the examiner that in formulating the medical opinion, the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  Schedule the Veteran for an examination with the appropriate VA examiner regarding his left ear hearing loss.  The examiners must review the file prior to review and opinion and so indicate in the examination report.
  
The examiner must respond to the following questions as appropriate:

Is it at least as likely as not (50 percent or greater) that the Veteran's left ear hearing loss was incurred during active service.  

The examiners should provide detailed and comprehensive rationale for the opinions provided and reference the facts relied upon in reaching his or her conclusions. 

3.  If the Veteran is incarcerated, the RO should make efforts to obtain the necessary examinations discussed above despite the Veteran's incarceration. If an examination cannot be obtained using VA examiners, the RO should determine if the medical staff at the correctional facility can provide the Veteran with a medical examination adequate for VA purposes. If the RO is unsuccessful in its attempts to obtain the examinations, an explanation as to why the examinations could not be obtained should be included in the record.

4.  The RO must ensure that the medical reports requested above fully and completely comply with this remand and all instructions.  If a report is insufficient in any manner, or if a requested action is not taken or is deficient, the report must be returned for correction to avoid a future remand.  See Stegall v. West, 11 Vet.App. 268 (1998) 

5.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


